Citation Nr: 0913681	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  
While the claimant also filed a notice of disagreement to the 
denial of accrued benefits, she was issued a statement of the 
case on that issue in May 2006.  In her substantive appeal, 
she specifically limited her appeal to the issue of service 
connection for cause of death and the underlying claim for 
Dependency and Indemnity Compensation.  Therefore, the Board 
finds that she did not appeal the issue of entitlement to 
accrued benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim for entitlement to service connection for the 
cause of the Veteran's death.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Veteran died in November 2004.  His death certificate 
listed his immediate causes of death as respiratory distress, 
pleural effusions, and pancreatic cancer.   The available 
medical records do not establish the underlying causes of the 
Veteran's respiratory distress.

In a January 2009 informal hearing presentation, the 
appellant's representative requested that the claim be 
remanded for a medical nexus opinion to determine the 
etiology of the Veteran's respiratory condition that led to 
his death.  Because no such opinion had previously been 
provided, the Board finds that a remand for an etiological 
opinion is in order.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified VA 
physician to review the claims folder 
and provide an etiological opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the Veteran's respiratory 
distress is related to his service or 
that it otherwise first manifested 
during his period of military service.  
The physician should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the Veteran's pleural 
effusions or pancreatic cancer are be 
related to his service.  The examiner 
should consider the appellant's 
contention that the Veteran had bouts 
of bronchitis and pneumonia after 
service but did not seek treatment with 
VA because he had private insurance.  
The physician should specifically 
determine the approximate onset date of 
respiratory distress.  The physician 
should review the claims folder and the 
report should note that review.

2.  Then, readjudicate the claim.  If 
action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

